DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-6, 9, 18-21 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zises (US 2014/0101550), hereinafter referred to as Zises, in view of Ducheneaut (US 2006/0174263), hereinafter referred to as Ducheneaut, in view of Bafekr (US 2017/0188115), hereinafter referred to as Bafekr.

7.	Regarding claim 1, Zises discloses a receiver device, comprising: a processor configured to:  generate a conditioned request for the remote content indicated in the content replacement event (fig. 2-3, paragraph 70 wherein user indication notifies system of user desire not to view a portion or time frame of content presentation); 
and send the conditioned request to the URL address for the remote content (fig. 6, paragraph 46 wherein URL link  provides location for event content to be obtained).
However Zises is silent in regards to disclosing receive the remote content from a replacement content server in response to sending the conditioned request, and insert the remote content into a playback timeline at the start time indicated in the content replacement event.
(fig. 4, paragraph 126 wherein server provides replacement content in response to request for replacement content); 
and insert the remote content into a playback timeline at the start time indicated in the content replacement event (fig. 4, paragraphs 123 and 125 wherein system identifies insertion coordinate to insert replacement content).  Ducheneaut (paragraph 124) provides motivation to combine the references wherein replacement content is configured to replace or obscure the data stream.  All of the elements are known.  Combining the references would yield the instant claims wherein user request for replacement content yields a content stream wherein replacement content is inserted into the featured content stream.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Zises and Ducheneaut are silent in regards to disclosing automatically receive a content replacement event, wherein the content replacement event indicates at least a start time and an Uniform Resource Locator (URL) address for a remote content, wherein the remote content includes ad content.
Bafekr discloses automatically receive a content replacement event, wherein the content replacement event indicates at least a start time and an Uniform Resource Locator (URL) address for a remote content, wherein the remote content includes ad content (fig. 1-4, paragraphs 31-33, 45 and 57 wherein policy manager provides selection of replacement advertising content for client devices).  Bafekr (paragraph 31) wherein policy manager uses information for arranging replacement advertisements for client devices.  All of the elements are known.  Combining the references would yield 

8.	Regarding claim 2, Zises discloses the receiver device of claim 1, wherein the remote content is a remote period (fig. 10, paragraph 60 wherein user submits content marking commands within a certain time period as a moment of interest).

9.	Regarding claim 3, Zises discloses the receiver device of claim 2, wherein the address for the remote period indicated in the content replacement event is extended with query parameters (fig. 6, paragraphs 46 and 69 wherein content request may be made of full video recordings or highlights of the event requested in URL).

10.	Regarding claim 4, Zises discloses the receiver device of claim 3, wherein the query parameters indicate at least a duration of a slot for content replacement (fig. 16B, paragraph 71 wherein user may specify duration of alternate content to be displayed).

11.	Regarding claim 5, Ducheneaut discloses the receiver device of claim 1, wherein the processor is further configured to generate the conditioned request for the remote content indicated in the content replacement event by adding one or more query parameters indicating one or more attributes associated with the receiver device (fig. 4, paragraph 126 wherein additional parameters can be applied to replacement request such as targeted advertising or presentation of content).

12.	Regarding claim 6, Zises discloses the receiver device of claim 5, wherein the processor is further configured such that the one or more attributes associated with the receiver device comprise a capability of the receiver device, a time slot for insertion of replacement content, one or more properties of main content, or a last played timing of main content (fig. 5-6, paragraph 46 and 59-60 wherein user identifies period or event or time period of event of interest).

13.	Regarding claim 9, Zises discloses the receiver device of claim 1, wherein the processor is further configured to:  receive a second content replacement event, wherein the content replacement event indicates at least a second start time and a return to main content (fig. 6 and 10, paragraph 58-59 wherein event information is for multiple events); 
and return to playing main content at the second start time in response to receiving the second content replacement event (fig. 2, paragraph 70 wherein system replaces content with markers and commences playback of video).

14.	Regarding claim 18, Zises discloses a method for receiving content for a streaming service, comprising:  generating, by the processor, a conditioned request for the remote content indicated in the content replacement event (fig. 2-3, paragraph 70 wherein user indication notifies system of user desire not to view a portion or time frame of content presentation); 
and sending, by the processor, the conditioned request to the URL address for the remote content (fig. 6, paragraph 46 wherein URL link  provides location for event content to be obtained).
However Zises is silent in regards to disclosing receiving, by the processor, the remote content from a replacement content server in response to sending the conditioned request, and inserting, by the processor, the remote content into a playback timeline at the start time indicated in the content replacement event.
Ducheneaut discloses receiving, by the processor, the remote content from a replacement content server in response to sending the conditioned request (fig. 4, paragraph 126 wherein server provides replacement content in response to request for replacement content); 
and inserting, by the processor, the remote content into a playback timeline at the start time indicated in the content replacement event (fig. 4, paragraphs 123 and 125 wherein system identifies insertion coordinate to insert replacement content).  Ducheneaut (paragraph 124) provides motivation to combine the references wherein replacement content is configured to replace or obscure the data stream.  All of the elements are known.  Combining the references would yield the instant claims wherein user request for replacement content yields a content stream wherein replacement content is inserted into the featured content stream.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Bafekr discloses automatically receiving, by a processor of a receiver device, a content replacement event, wherein the content replacement event indicates at least a start time and an Uniform Resource Locator (URL) address for a remote content, wherein remote content includes ad content (fig. 1-4, paragraphs 31-33, 45 and 57 wherein policy manager provides selection of replacement advertising content for client devices).  Bafekr (paragraph 31) wherein policy manager uses information for arranging replacement advertisements for client devices.  All of the elements are known.  Combining the references would yield the instant claims wherein user replacement advertisements for client devices is performed automatically by the policy manager.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

15.	Regarding claim 19, Zises discloses the method of claim 18, wherein the remote content is a remote period (fig. 10, paragraph 60 wherein user submits content marking commands within a certain time period as a moment of interest)..

16.	Regarding claim 20, Zises discloses the method of claim 19, wherein: the URL address for the remote period indicated in the content replacement event is extended (fig. 6, paragraphs 46 and 69 wherein content request may be made of full video recordings or highlights of the event requested in URL); 
and the query parameters indicate at least a duration of a slot for content replacement (fig. 16B, paragraph 71 wherein user may specify duration of alternate content to be displayed).

17.	Regarding claim 21, Ducheneaut discloses the method of claim 18, wherein generating the conditioned request for the remote content indicated in the content replacement event comprises adding one or more query parameters indicating one or more attributes associated with the receiver device (fig. 4, paragraph 126 wherein additional parameters can be applied to replacement request such as targeted advertising or presentation of content).
Zises discloses wherein the one or more attributes associated with the receiver device comprise a capability of the receiver device, a time slot for insertion of replacement content, one or more properties of main content, or a last played timing of main content (fig. 5-6, paragraph 46 and 59-60 wherein user identifies period or event or time period of event of interest).

18.	Regarding claim 29, Zises discloses a computing device, comprising:  means for generating a conditioned request for the remote content indicated in the content replacement event (fig. 2-3, paragraph 70 wherein user indication notifies system of user desire not to view a portion or time frame of content presentation); 
(fig. 6, paragraph 46 wherein URL link  provides location for event content to be obtained).
However Zises is silent in regards to disclosing means for receiving the remote content from a replacement content server in response to sending the conditioned request, and means for inserting the remote content into a playback timeline at the start time indicated in the content replacement event.
Ducheneaut discloses means for receiving the remote content from a replacement content server in response to sending the conditioned request (fig. 4, paragraph 126 wherein server provides replacement content in response to request for replacement content); 
and means for inserting the remote content into a playback timeline at the start time indicated in the content replacement event (fig. 4, paragraphs 123 and 125 wherein system identifies insertion coordinate to insert replacement content).  Ducheneaut (paragraph 124) provides motivation to combine the references wherein replacement content is configured to replace or obscure the data stream.  All of the elements are known.  Combining the references would yield the instant claims wherein user request for replacement content yields a content stream wherein replacement content is inserted into the featured content stream.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Zises and Ducheneaut are silent in regards to disclosing means for automatically receiving a content replacement event, wherein the content replacement 
Bafekr discloses means for automatically receiving a content replacement event, wherein the content replacement event indicates at least a start time and an Uniform Resource Locator (URL) address for a remote content, wherein the remote content includes ad content (fig. 1-4, paragraphs 31-33, 45 and 57 wherein policy manager provides selection of replacement advertising content for client devices).  Bafekr (paragraph 31) wherein policy manager uses information for arranging replacement advertisements for client devices.  All of the elements are known.  Combining the references would yield the instant claims wherein user replacement advertisements for client devices is performed automatically by the policy manager.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

19.	Regarding claim 30, Zises discloses a non-transitory processor readable medium having stored thereon processor-executable instructions configured to cause a processor of a computing device to perform operations comprising:  generating a conditioned request for the remote content indicated in the content replacement event (fig. 2-3, paragraph 70 wherein user indication notifies system of user desire not to view a portion or time frame of content presentation); 
and sending the conditioned request to the URL address for the remote content (fig. 6, paragraph 46 wherein URL link  provides location for event content to be obtained).

Ducheneaut discloses receiving the remote content from a replacement content server in response to sending the conditioned request (fig. 4, paragraph 126 wherein server provides replacement content in response to request for replacement content); 
and inserting the remote content into a playback timeline at the start time indicated in the content replacement event(fig. 4, paragraphs 123 and 125 wherein system identifies insertion coordinate to insert replacement content).  Ducheneaut (paragraph 124) provides motivation to combine the references wherein replacement content is configured to replace or obscure the data stream.  All of the elements are known.  Combining the references would yield the instant claims wherein user request for replacement content yields a content stream wherein replacement content is inserted into the featured content stream.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Zises and Ducheneaut are silent in regards to disclosing automatically receiving a content replacement event, wherein the content replacement event indicates at least a start time and an Uniform Resource Locator (URL) address for a remote content, wherein the remote content includes ad content.
Bafekr discloses automatically receiving a content replacement event, wherein the content replacement event indicates at least a start time and an Uniform Resource (fig. 1-4, paragraphs 31-33, 45 and 57 wherein policy manager provides selection of replacement advertising content for client devices).  Bafekr (paragraph 31) wherein policy manager uses information for arranging replacement advertisements for client devices.  All of the elements are known.  Combining the references would yield the instant claims wherein user replacement advertisements for client devices is performed automatically by the policy manager.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

20.	Claims 7-8, 10-17, 22-24 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Zises, in view of Ducheneaut, in view of Bafekr, in view of Rosenfeld (US 2013/0185450), hereinafter referred to as Rosenfeld.
21.	Regarding claim 7, Zises discloses the receiver device of claim 1, wherein the processor is further configured to: parse the content replacement event to determine attributes of the content replacement event before generating the conditioned request (fig. 2, paragraph 37 wherein system parses entire video for marking of viewer interest);
and determine whether an event identifier of the content replacement event is new before generating the conditioned request (fig. 3-4, paragraph 82 wherein system determines if user is watching a new release).
However Zises, Ducheneaut and Bafekr are silent in regards to disclosing ignore the content replacement event in response to determining that the event identifier of the 
Rosenfeld discloses ignore the content replacement event in response to determining that the event identifier of the content replacement event is not new (fig. 2, paragraph 53 wherein system is configured to ignore repeated placement signals);
and generate the conditioned request for the remote content indicated in the content replacement event by generating the conditioned request for the remote content indicated in the content replacement event in response to determining that the event identifier of the content replacement event is new (fig. 2, paragraph 38 wherein national advertisement is replaced with local ad in response to event).  Rosenfeld (paragraph 53) provides motivation to combine the references wherein content stream is modified with inserted advertising in available time slot.  All of the elements are known.  Combining the reference would yield the instant claims wherein system ignores inserting content when content detected as repeated or not new.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

22.	Regarding claim 8, Zises discloses the receiver device of claim 1, wherein:  the content replacement event further indicates a duration (fig. 8, paragraph 49 wherein content marking denotes 2 hour event); 
(fig. 8, paragraph 50 wherein start and end time is determined based on marking commands received); 
Rosenfeld discloses determine whether the duration has expired in response to determining that the start time has passed and before generating the conditioned request (fig. 3-4, paragraph 35 wherein system determines start time packet for stream is identified); 
ignore the content replacement event in response to determining that the start time has passed and the duration has expired (fig. 2, paragraph 53 wherein system is configured to ignore repeated placement signals); 
and generate the conditioned request for the remote content indicated in the content replacement event by generating the conditioned request for the remote content indicated in the content replacement event in response to determining that the start time has not passed or that the start time has passed and the duration has not expired (fig. 2, paragraph 38 wherein national advertisement is replaced with local ad in response to event).

23.	Regarding claim 10, Rosenfeld discloses the receiver device of claim 1, wherein the remote content includes replacement content to be spliced into main content at the start time indicated in the content replacement event (fig. 3-4, paragraph 62 wherein blackout screen or advertisement is spliced into content stream).

(fig. 16, paragraphs 69-70 wherein replacement content covers period specified as wanting a warning or blue screen for unwanted content to be displayed over user specified event).

25.	Regarding claim 12, Zises discloses the receiver device of claim 10, wherein the replacement content is filled for a duration of the remote content (fig. 16, paragraphs 69-70 wherein replacement content covers period specified as wanting a warning or blue screen for unwanted content to be displayed over user specified event).

26.	Regarding claim 13, Zises discloses the receiver device of claim 12, wherein the remote content indicates the replacement content may be terminated earlier than the duration of the remote content (fig. 16, paragraphs 70-71 wherein user can specify an exact moment in content playback wherein alternate content is played in place of only a portion of content).

27.	Regarding claim 14, Rosenfeld discloses the receiver device of claim 10, wherein the processor is further configured to splice the replacement content into main content (fig. 3-4, paragraph 62 wherein blackout screen or advertisement is spliced into content stream).

28.	Regarding claim 15, Rosenfeld discloses the receiver device of claim 14, wherein the processor is further configured to splice the replacement content into the main (fig. 2, paragraph 51 wherein replacement content time duration varies based on time slot provided).

29.	Regarding claim 16, Rosenfeld discloses the receiver device of claim 15, wherein the main content and replacement content are Dynamic Adaptive Streaming Over Hypertext Transfer Protocol (DASH) content (fig. 2-3, paragraphs 43-44 wherein multiple bit rate streams are transmitted via hypertext transfer protocol server).

30.	Regarding claim 17, Rosenfeld discloses the receiver device of claim 16, wherein the processor is further configured to play the main content and the replacement content from a same buffer seamlessly (fig. 2, paragraph 46 wherein continuous streaming of programming content with inserted content can be performed).

35.	Regarding claim 22, Zises discloses the method of claim 18, further comprising: parsing, by the processor, the content replacement event to determine attributes of the content replacement event before generating the conditioned request (fig. 2, paragraph 37 wherein system parses entire video for marking of viewer interest); 
and determining, by the processor, whether an event identifier of the content replacement event is new before generating the conditioned request (fig. 3-4, paragraph 82 wherein system determines if user is watching a new release).

Rosenfeld discloses ignoring, by the processor, the content replacement event in response to determining that the event identifier of the content replacement event is not new (fig. 2, paragraph 53 wherein system is configured to ignore repeated placement signals), 
wherein generating the conditioned request for the remote content indicated in the content replacement event comprises generating, by the processor, the conditioned request for the remote content indicated in the content replacement event in response to determining that the event identifier of the content replacement event is new (fig. 2, paragraph 38 wherein national advertisement is replaced with local ad in response to event).  Rosenfeld (paragraph 53) provides motivation to combine the references wherein content stream is modified with inserted advertising in available time slot.  All of the elements are known.  Combining the reference would yield the instant claims wherein system ignores inserting content when content detected as repeated or not new.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

(fig. 3-4, paragraph 35 wherein system determines start time packet for stream is identified); 
determining, by the processor, whether the duration has expired in response to determining that the start time has passed and before generating the conditioned request (fig. 2, paragraph 38 wherein national advertisement is replaced with local ad in response to event); 
and ignoring, by the processor, the content replacement event in response to determining that the start time has passed and the duration has expired, wherein generating the conditioned request for the remote content indicated in the content replacement event comprises generating, by the processor, the conditioned request for the remote content indicated in the content replacement event in response to determining that the start time has not passed or that the start time has passed and the duration has not expired (fig. 2, paragraph 53 wherein system is configured to ignore repeated placement signals).

37.	Regarding claim 24, Zises discloses the method of claim 18, further comprising:  receiving, by the processor, a second content replacement event, wherein the content replacement event indicates at least a second start time and a return to main content (fig. 6 and 10, paragraph 58-59 wherein event information is for multiple events);
(fig. 2, paragraph 70 wherein system replaces content with markers and commences playback of video).

38.	Regarding claim 25, Rosenfeld discloses the method of claim 18, wherein the remote content includes replacement content to be spliced into main content at the start time indicated in the content replacement event, the method further comprising splicing, by the processor, the replacement content into the main content (fig. 3-4, paragraph 62 wherein blackout screen or advertisement is spliced into content stream).

39.	Regarding claim 26, Zises discloses the method of claim 25, wherein:  the replacement content is tailored replacement content and is filled for a duration of the remote content; and the remote content indicates the replacement content may be terminated earlier than the duration of the remote content (fig. 16, paragraphs 70-71 wherein user can specify an exact moment in content playback wherein alternate content is played in place of only a portion of content).

40.	Regarding claim 27, Rosenfeld discloses the method of claim 25, wherein splicing the replacement content into the main content comprises adjusting, by the processor, a duration of the replacement content in response to the remote content indicating that the replacement content may be terminated earlier than the duration of the remote content (fig. 2, paragraph 51 wherein replacement content time duration varies based on time slot provided).

41.	Regarding claim 28, Rosenfeld discloses the method of claim 27, wherein the main content and replacement content are Dynamic Adaptive Streaming Over Hypertext Transfer Protocol (DASH) content, the method further comprising playing the main content and the replacement content from a same buffer seamlessly (fig. 2-3, paragraphs 43-44 wherein multiple bit rate streams are transmitted via hypertext transfer protocol server).
Claim Interpretation
42.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

43.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
44.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for automatically receiving, means for generating, means for sending, means for sending, and means for inserting in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Conclusion
45.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010.  The examiner can normally be reached on Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CNH/
/Mulugeta Mengesha/           Primary Examiner, Art Unit 2424